TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-15-00308-CV
                                         NO. 03-15-00636-CV



                                     Timothy Onkst, Appellant

                                                    v.

                                      Jennifer Onkst, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
       NO. D-1-FM-14-003084, HONORABLE KARIN CRUMP, JUDGE PRESIDING



                              MEMORANDUM OPINION

PER CURIAM

                Jennifer Onkst filed a motion to dismiss the appeal filed by Timothy Onkst in

cause number 03-15-00636-CV, which she contends is a duplicate of his pending appeal in

cause number 03-15-00308-CV. On November 12, 2015, we requested that Timothy file a written

response to the motion to dismiss.1 He failed to do so.

                In cause number 03-15-00308-CV, Timothy appealed the district court’s February 11,

2015 final order on suit affecting parent-child relationship and the court’s April 14, 2015

clarifying order. In cause number 03-15-00636-CV, Timothy once again appealed the district court’s

February 11 and April 14 orders, as well as the court’s subsequent order denying his motions for

new trial and to modify, correct, or reform the judgment.


       1
           We refer to the parties by their first names for clarity.
              The appeals are consolidated. The record and all filings from cause number

03-15-00308-CV are consolidated into cause number 03-15-00636-CV. The consolidated appeal

will proceed under cause number 03-15-00636-CV, and cause number 03-15-00308-CV is

dismissed. See Coburn v. Moreland, Nos. 03-12-00662-CV & 03-12-00709-CV, 2013 Tex. App.

LEXIS 1804, at *1 (Tex. App.—Austin Feb. 26, 2013, no pet.) (mem. op.) (following similar

consolidation and dismissal procedure). Jennifer’s motion to dismiss Timothy’s duplicate appeal

is dismissed as moot. Briefing will proceed in accordance with the Texas Rules of Appellate

Procedure.



Before Chief Justice Rose, Justices Pemberton and Field

03-15-00308-CV       Dismissed

03-15-00636-CV       Consolidated

Filed: December 16, 2015




                                              2